OPINION OF THE COURT
DANIEL FUTCH, Circuit Judge.
This appeal from the County Court below is considered upon all of the appellate records together with all supplements, including the approved Statement of Evidence, dated May 9, 1988, from the lower court, together with all briefs filed by Appellant and Appellee. Oral argument was originally waived when neither party requested oral argument but was permitted during hearing on June 20, 1988. The Court accepts Points I and II in brief of Appellee. Point III is disposed of by this Court’s consideration of the record as supplemented.
*125I. Consideration of Point I of Appellee:
“DID THE LOWER COURT ABUSE ITS DISCRETION OR ERR IN RENDERING ITS VERDICT IN FAVOR OF PLAINTIFF/APPELLEE?”
This court cannot nor will it, substitute its judgment for that of the trial court as to its finding of facts and its determination of the credibility of the Plaintiff below over that of the Defendant below. Accordingly, there being no apparent abuse of discretion by the trial court, the judgment of the trial court is affirmed.
II. Consideration of Point II of Appellee:
“IS APPELLEE ENTITLED TO AWARD OF ATTORNEY’S FEES IN LOWER TRIBUNAL PURSUANT TO FLORIDA STATUTES, CHAPTER 57.105 AND ATTORNEY’S FEES ON APPEAL?”
Upon consideration of the entire appellate record, including all supplements thereto, the respective briefs of the parties, oral arguments of counsel and the determination of the trial court that there were no genuine or justiciable issues of fact or law before it, this Court affirms the judgment of the trial court awarding attorney fees to the Plaintiff below pursuant to the provisions of F. S. 57.105.
III. There were no genuine issues of fact or law before the lower tribunal and there are no such justiciable issues before this Court. Therefore, pursuant to Florida Statutes, Chapter 57.105, the Appellee is entitled to attorney fees in this appeal. This cause is remanded to the lower tribunal for further proceedings to determine attorney fees to be awarded on behalf of Appellee for services of his attorney in this appeal.
SO ORDERED on this 27th day of July, 1988, at the Broward County Courthouse in Fort Lauderdale, Florida.